United States Court of Appeals
                                                                 Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 December 12, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 05-11413
                         Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,
versus

ADNAN ZOUBI, also known as Adnan Salam Shafeek Zoubi,

                                      Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                        USDC No. 3:05-CR-29
                       --------------------

Before KING, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Adnan Zoubi has moved for

leave to withdraw and has filed a brief in accordance with Anders

v. California, 386 U.S. 738 (1967).    Our independent review of

counsel’s brief, Zoubi’s response, and the record discloses no

nonfrivolous issue for appeal.   Accordingly, counsel’s motion for

leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.        See 5TH

CIR. R. 42.2.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.